                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSEPH DEAN et al.,

                      Plaintiff,
                                                        CIVIL ACTION
                                                        NO. 19-4266
       v.

PENNSYLVANIA GAS WORKS et al.,

                      Defendants.


                                      ORDER

      AND NOW, this 12th day of December 2019, upon consideration of Defendants’

Motion to Dismiss (ECF No. 6), Plaintiffs’ Response (ECF No. 9) and Defendants’ Reply

(ECF No. 10) it is hereby ORDERED that:

   1. The Motion to Dismiss Count IV is GRANTED as to Defendant PGW and the

      individual Defendants in their official capacities; GRANTED as to Defendant

      White in his individual capacity; and DENIED as to Defendant Gaydosh in his

      individual capacity.

   2. The Motion to Dismiss Counts V, VI and VII is GRANTED.

      Counts IV, V, and VI are DISMISSED without prejudice. Count VII is

DISMISSED with prejudice. Dean may amend Count IV of the Complaint, consistent

with the Court’s Memorandum, on or before December 27, 2019. Dean may further

amend Counts V and VI of the Complaint after expiration of the mandatory one-year

PHRA administrative exhaustion period.
BY THE COURT:


/s/ Gerald J. Pappert
GERALD J. PAPPERT, J.
